     Case 2:17-cv-01419-RFB-VCF Document 48 Filed 03/31/21 Page 1 of 3




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
                                                    ***
 4

 5                                                                   Case No.: 2:17-cv-01419-RFB-VCF
      U.S. BANK NATIONAL ASSOCIATION,
 6                                                                                  ORDER
                            Plaintiff,
 7
            v.
 8    SFR INVESTMENTS POOL 1, LLC et al.,

 9                        Defendants.

10   I.     INTRODUCTION

11          Before the Court is Defendant SFR Investments Pool 1, LLC’s (“SFR”) Motion for Default

12   Judgment. ECF No 46. For the following reasons, the Court grants this motion.

13   II.    PROCEDURAL BACKGROUND

14          U.S. Bank National Association (“U.S. Bank”) filed its complaint against Defendants on

15   May 19, 2017. ECF No. 1. On June 5, 2017, Plaintiff filed an amended complaint. ECF No. 9.

16   On July 24, 2017, SFR Investments Pool 1, LLC (“SFR”) answered and asserted cross-claims

17   against Casey A. Freeman and counter-claims against U.S. Bank. ECF No. 20. Freeman was served

18   with SFR’s Answer with cross-claims on October 23, 2017. ECF No. 36. On March 1, 2018, SFR

19   filed a Motion for Entry of Clerk’s Default as to Casey A. Freeman and it was entered on March

20   2, 2018. ECF Nos. 34,35. On November 7, 2018, this Court entered a stipulation of dismissal

21   between SFR and U.S. Bank and the case remained opened as to SFR’s pending cross-claims

22   against Freeman. On May 7, 2020, SFR filed a Motion for Default Judgment against Freeman and

23   there was no opposition filed. ECF Nos. 46,47.

24   III.   LEGAL STANDARD

25          The granting of a default judgment is a two-step process directed by Rule 55 of the Federal

26   Rules of Civil Procedure. Fed. R. Civ. P. 55; Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986).

27   The first step is an entry of clerk's default based on a showing, by affidavit or otherwise, that the

28   party against whom the judgment is sought “has failed to plead or otherwise defend.” Fed. R. Civ.

                                                      1
     Case 2:17-cv-01419-RFB-VCF Document 48 Filed 03/31/21 Page 2 of 3




 1   P. 55(a). The second step is default judgment under Rule 55(b), a decision which lies within the

 2   discretion of the Court. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Factors which a

 3   court, in its discretion, may consider in deciding whether to grant a default judgment include: (1)

 4   the possibility of prejudice to the plaintiff, (2) the merits of the substantive claims, (3) the

 5   sufficiency of the complaint, (4) the amount of money at stake, (5) the possibility of a dispute of

 6   material fact, (6) whether the default was due to excusable neglect, and (7) the Federal Rules’

 7   strong policy in favor of deciding cases on the merits. Eitel, 782 F.2d at 1471–72.

 8          If an entry of default is made, the Court accepts all well-pleaded factual allegations in the

 9   complaint as true; however, conclusions of law and allegations of fact that are not well-pleaded

10   will not be deemed admitted by the defaulted party. DirecTV, Inc. v. Hoa Huynh, 503 F.3d 847,

11   854 (9th Cir. 2007). Additionally, the Court does not accept factual allegations relating to the

12   amount of damages as true. Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977). Default

13   establishes a party's liability, but not the amount of damages claimed in the pleading. Id.

14   IV.    DISCUSSION

15          In considering the seven Eitel factors, the Court finds default judgment against Casey A.

16   Freeman is warranted. The first and sixth factors favor granting default judgment because the

17   Cross-Defendant failed to defend—or appear at all in this matter—since being served with the

18   summons and SFR’s Answer. Freeman’s failure to appear for the past four years prejudices SFR

19   by preventing it from determining injunctive relief against Freeman. Further, Freeman’s failure to

20   appear for a substantial period of time demonstrates the lack of excusable neglect. And while the

21   seventh factor generally counsels against the granting of default judgment, Freeman’s failure to

22   appear prevents the Court from determining the cross-claims on its merits.

23          The second and third factors also favor a grant of default judgment. SFR seeks quiet title

24   and injunctive relief against Freeman’s. There are sufficient exhibits attached to this instant motion

25   demonstrating SFR is entitled to the relief requested. Thus, SFR has demonstrated its claims are

26   meritorious.

27          Finally, there is no money at stake to counsel against the grant of default judgment. Thus,

28   the Court finds the Eitel factors favor the grant of default judgment against Cross-Defendant.
                                                       2
     Case 2:17-cv-01419-RFB-VCF Document 48 Filed 03/31/21 Page 3 of 3




 1   V.     CONCLUSION

 2          IT IS THEREFORE ORDERED that Defendant SFR Investments Pool 1, LLC’s Motion

 3   for Motion for Default Judgment (ECF No. 46) is GRANTED.

 4          IT IS FURTHER ORDERED that the County Recorded for Clark County, Nevada is

 5   directed to expunge the notices of lis pendens recorded by Plaintiff U.S. Bank National Association

 6   and Defendant SFR Investments Pool 1, LLC., on the property located at 1064 Menands Avenue,

 7   Las Vegas, Nevada 89123 APN 177-22-811-182

 8          The Clerk of the Court is instructed to enter judgment accordingly and close this case.

 9          DATED: March 31, 2021.

10
                                                  __________________________________
11                                                RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     3
